UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-1361



CONNIE S. LAWSON,

                                                Plaintiff - Appellant,
          versus


KENNETH S.   APFEL,    COMMISSIONER   OF   SOCIAL
SECURITY,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, District
Judge. (CA-98-168)


Submitted:   October 31, 2000              Decided:   November 15, 2000


Before WILKINS and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Erick A. Bowman, S. Scott Baker, WOLFE & FARMER, Norton, Virginia,
for Appellant. James A. Winn, Regional Chief Counsel, Region III,
Patricia M. Smith, Deputy Chief Counsel, Eda Giusti, Assistant
Regional Counsel, Office of the General Counsel, SOCIAL SECURITY
ADMINISTRATION, Philadelphia, Pennsylvania; Robert P. Crouch, Jr.,
United States Attorney, Julie C. Dudley, Assistant United States
Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Connie S. Lawson appeals the district court’s order granting

summary judgment to the Commissioner of Social Security in her

action seeking review of the Commissioner’s decision denying her

application for disability insurance benefits and supplemental

security income.    On appeal, Lawson argues that the Administrative

Law Judge erred in determining that her IQ was 74, instead of below

70, as one test demonstrated, and erred in rejecting the work

assessment of a consulting physician, Dr. Kaur.

     We have reviewed the record, briefs, and pertinent case law in

this matter.     Our review persuades us that the district court

correctly accepted the recommendation of the magistrate judge and

found that the Commissioner’s decision denying benefits is based on

substantial evidence.    Accordingly, we affirm on the reasoning of

the district court.     See Lawson v. Apfel, No. CA-98-168 (W.D. Va.

Feb. 9, 2000).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2